Citation Nr: 1142077	
Decision Date: 11/14/11    Archive Date: 11/30/11

DOCKET NO.  08-22 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for obstructive sleep apnea (also claimed as due to an undiagnosed illness. 

2.  Entitlement to service connection for gastroesophageal reflux disease (GERD) (also claimed as due to an undiagnosed illness.  

3.  Entitlement an increased rating for lumbosacral strain, currently evaluated as 10 percent disabling. 

4.  Entitlement to an increased rating for bilateral pes planus, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Crohe, Counsel


INTRODUCTION

The Veteran served on active duty from November 1989 to March 1990 and from September 1990 to July 1995.  He served in Southwest Asia from January 1991 to April 1991.

These matters come before the Board of Veterans' Appeals (Board) from a November 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina that denied service connection for obstructive sleep apnea (OSA) and GERD and continued to rate the lumbosacral strain and pes planus as 10 percent disabling.  

The issues of entitlement to service connection for bilateral knees, right jip, eyes, and left wrist disorders have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for GERD and higher ratings for lumbosacral strain and pes planus are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

The Veteran had in-service symptoms of sleep apnea; there is post-service continuity of symptomatology demonstrating a nexus between current obstructive sleep apnea and the in-service symptoms


CONCLUSION OF LAW

The criteria for service connection for obstructive sleep apnea are met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

As the Board is granting service connection for obstructive sleep apnea, the claim is substantiated, and there are no further VCAA duties as to that issue.  Wensch v. Principi, 15 Vet App 362, 367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance). 

II. Service Connection Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2011).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").
Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology." Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. §§ 3.303(d), 3.307, 3.309.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

III. Analysis

In February 2006, the Veteran underwent a sleep study at the Sleep Center in which he was diagnosed with severe obstructive sleep apnea syndrome.  Thus, current obstructive sleep apnea has been demonstrated.

There is also evidence of in-service obstructive sleep apnea symptoms and of a continuity of symptomatology linking those symptoms to the current obstructive sleep apnea disability. 

Service treatment records (STRs) include a January 1995 record that shows treatment for a sore throat and a diagnosis of pharyngitis.  There were no specific findings related to obstructive sleep apnea, but there was no reported separation examination or medical history.  

Post service treatment records include a September 1996 VA general medical examination showing that the Veteran's nasal passages showed marked swelling.  There were no specific findings related to obstructive sleep apnea.  

In February 2006, the Veteran underwent a sleep evaluation consultation at the Sleep Center for complaints of loud snoring, not breathing during sleep, difficulty staying asleep, difficulty maintaining sleep, early morning awakening, waking up choking or gasping for air, excessive sleepiness, falling asleep driving, violence in sleep, restless legs, kicking in sleep, inability to wake up, dry throat, and unrefreshing sleep.  He reported that the symptoms had been present for the past 12 years and had become worse.  

In his March 2006 claim, the Veteran reported that during the Persian Gulf War, no one wanted to share a tent with him due to his loud snoring.  

In a statement received in May 2006, the Veteran's wife reported that he had had sleep apnea problems for as long as she had known him, which was over 17 years.  The problems were present when they got married in 1992, while he was still in the military.  

In a statement received in July 2006, M.L.W., reported that he served with the Veteran before, during, and after the Persian Gulf War.  While he was the Veteran's roommate in September 1990, he did not notice any type of sleeping disorder.  Later, while he was a "bunk buddy" with the Veteran during the Persian Gulf War, he had noted the Veteran's "excessive and annoying loud snoring."  The Veteran's snoring would wake everyone in the tent, and he recalled being relieved when the Veteran had gotten married and moved out.

The Veteran is competent to report in-service dry throat, loud snoring, not breathing during sleep, difficulty staying asleep, difficulty maintaining sleep, unrefreshing sleep, and excessive daytime sleepiness as well as a continuity of symptomatology.  See Jandreau, 492 F.3d at 1376-77; Buchanan, 451 F.3d at 1336.  Furthermore, his reports are consistent with the evidence of record and there is nothing to explicitly contradict them.  

The contemporaneous record supports the Veteran's reports of ongoing snoring, not breathing during sleep, difficulty staying asleep, difficulty maintaining sleep, unrefreshing sleep, and excessive daytime sleepiness after service.  In February 2006, the Veteran initially provided a history of having these symptoms for the past twelve years (beginning in 1994 while he was in service) for the purpose of treatment and prior to him ever filing a claim for benefits for sleep apnea.  His reports are credible.  

The statements that have been provided by the Veteran's wife and M.L.W. are consistent with the record and are also credible.  The lay evidence is sufficient to establish symptoms of sleep apnea in service as well as a continuity of symptomatology extending from the time of active service up to the time of the current diagnosis of sleep apnea.

The sleep study performed at the Sleep Center in February 2006, confirmed the current diagnosis of sleep apnea, manifested by poor sleep efficiency and moderate snoring.  Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for the currently diagnosed obstructive sleep apnea have been met.  38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. § 3.303. 


ORDER

Entitlement to service connection for obstructive sleep apnea is granted. 


REMAND

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A (d); McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

The types of evidence that 'indicate' that a current disability 'may be associated' with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon at 83.  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon at 83. 

A veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service.  McLendon at 83.  The threshold for finding a link between current disability and service is low.  Locklear, supra; McLendon at 83. 

The Veteran contends that symptoms of GERD began in service.  On the September 1996 VA examination he reported sharp abdominal pains, although no gastrointestinal disease was noted.  In a May 2006 statement, his wife indicated that the Veteran had experienced GERD while in the military and that his symptoms had become worse over the past 17 years.  

In a July 2006 statement, M.L.W. reported that he served with the Veteran and didn't know that he and the Veteran both had GERD until they started to talk about their diets.  He did not report when this discussion took place.  

Given that there is evidence suggesting that GERD may have manifested in service and persisted since, a VA examination is required to determine whether the Veteran has GERD or an undiagnosed illness manifested by a compensable level of gastrointestinal symptoms.  See 38 U.S.C.A. § 1117 (West 2002 & Supp. 2011); 38 C.F.R. § 3.317 (2011).  

It appears that pertinent medical records remain outstanding.  In February 2006 correspondence Dr. S.F., reported that the Veteran's medical history was positive for GERD, however, treatment records that include an original diagnosis of GERD have not been associated with the claims file and may have some bearing on the Veteran's claim.  The RO has previously determined that records of VA outpatient treatment at Fayetteville, North Carolina, are unavailable.

In regards to the Veteran's appeal of higher ratings rating for lumbosacral strain and pes planus, the most recent VA examination in connection with these claims was conducted in October 2006.  Since that time, the Veteran has been treated at the emergency room for recurrent low back pain with numbness of both lower extremities and complaints of pain on walking in May 2007.  In July 2008, he wrote that these disabilities had continued to get worse.  Given the amount of time that has elapsed since the last VA examination and evidence that indicates that his low back and flat feet disorders have become worse, a new VA examination is warranted to determine the current severity of these disorders.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should ask the Veteran to provide the names, addresses and approximate dates of treatment for all medical care providers, VA and non-VA, who have treated him for any digestive diseases and/or GERD and whose records are not found within the claims file.  

If the Veteran fails to submit any necessary releases, advise him that he can submit the records himself.  The agency of original jurisdiction should then obtain any available records.

If records are unavailable, the Veteran should be so informed and advised of the efforts to obtain the records, in accordance with 38 C.F.R. § 3.159. 

2.  After completion of #1, above, schedule the Veteran for a VA examination to determine whether he has a digestive disease, including a disability related to undiagnosed illness.  

The claims folder should be made available to the examiner for review prior to the examination and the examiner is requested to acknowledge such review in the examination report or in an addendum. 

Any necessary tests and/or studies, should be provided. 

The examiner should: 

a)  indicate whether the Veteran has a diagnosed gastrointestinal disease, including GERD.   

b)  for any diagnosed gastrointestinal disease, including GERD, the examiner should opine whether the disability is related to a disease or injury during active service; 

c)  the examiner should report whether there is an undiagnosed illness manifested by gastrointestinal symptoms, or a medically unexplained chronic multisymptom illness, which is defined by a cluster of signs or symptoms; and the examiner should identify all symptoms of such illnesses

d)  the examiner must provide reasons for each opinion; 

f)  if the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  

If the examiner rejects the Veteran's reports, the examiner should provide a reason for doing so.

3.  The Veteran should be scheduled for a VA examination to determine the current level of impairment due to the service-connected lumbosacral strain. 

The claims folder should be made available to the examiner for review prior to the examination and the examiner should acknowledge such review in the examination report or in an addendum. 

The examiner should report the Veteran's ranges of thoracolumbar spine flexion, extension, lateral flexion, and rotation in degrees and note the presence or absence of muscle spasm in the thoracolumbar spine.  

The examiner should also report whether the Veteran's thoracolumbar spine is ankylosed. 

The examiner should determine whether the Veteran's back disability is manifested by weakened movement, excess fatigability, pain, incoordination or flare-ups.  Such inquiry should not be limited to muscles or nerves.  These determinations should be expressed in terms of the additional degree of range of motion lost. 

The examiner should also identify all neurologic manifestations of the low back disability, and the severity of such disability.

If intervertebral disc syndrome is found, the examiner should note any periods of physician prescribed bed rest. 

4.  The Veteran should be scheduled for a VA examination to determine the current level of impairment due to the service connected pes planus.  

The examiner should review the claims folder.

The examiner should specifically report whether there is marked pronation, extreme tenderness of the plantar surfaces of the feet, marked inward displacement, severe spasm of the tendo Achilles on manipulation not improved by orthopedic shoes or appliances.

The examiner should also note whether there is objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indications of swelling on use; or characteristic callosities on a unilateral or bilateral basis.  

A complete rationale should be given for all opinions and conclusions expressed. 

5.  The Veteran is notified that these examinations are necessary to evaluate his claims.  The consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011). 

6.  The AOJ should review the record to ensure the remand instructions have been completed.

7.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case.  Thereafter, the case should be returned to the Board, if in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


